UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-53892 Xtreme Oil & Gas, Inc. (Name of small business issuer in its charter) Nevada 20-8295316 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 5700 W. Plano Parkway, Suite 3600 (Address of principal executive offices) (Zip Code) (214) 432-8002 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity as of May 17, 2013: 162,506,011. 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. XTREME OIL & GAS , INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS As of March 31, 2013 and December 31, 2012 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Cash - restricted Accounts receivable - trade, net Total Current Assets PROPERTY AND EQUIPMENT: Furniture and fixtures Oil and natural gas properties (successful efforts method) Less-Accumulated depreciation, depletion and amortization Net property and equipment OTHER ASSETS Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Deposits payable Advances, related parties Accounts payable – related parties Short-term notes payable Short-term notes payable – related parties Convertible notes payable, net of debt discount Derivative liability Total Current Liabilities LONG-TERM LIABILITIES Asset retirement obligation Total-long term liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value,49,999,000 shares authorized; none issued and outstanding - - Non-transferable preferred stock, $0.001 par value, 1,000 shares authorized,1,000 shares issued and outstanding 1 1 Common stock, $0.001 par value; 200,000,000 shares authorized; 67,291,604 and 47,198,692 shares issuedandoutstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements. 2 XTREME OIL & GAS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2013 and 2012 (Unaudited) Revenues: Income from sales of working interest, net $ $ Oil and gas sales TOTAL REVENUES EXPENSES: Production costs Workover costs - Depreciation, depletion and amortization expense General and administrative expenses Loss on disposal of properties - TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS OTHER INCOME/(EXPENSE) Gain on debt forgiveness - Gain on settlement - Amortization of debt discount - Interest expense, net Derivative income (expense) Loss on extinguishment of debt - Total other income (expense) NET LOSS $ $ LOSS PER COMMON SHARE – BASIC AND DILUTED $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – BASIC AND DILUTED See accompanying notes to consolidated financial statements. 3 XTREME OIL & GAS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2013 and 2012 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ Adjustments to reconcile net loss to net cash provided by (used in) operatingactivities: Depreciation, depletion and amortization Gain on debt forgiveness - Loss on debt extinguishment - Common stock issued for services Gain on settlement - Income from sales of working interest Loss on disposal of properties - Amortization of debt discount - Derivative (income) expense Changes in operating assets and liabilities: Accounts receivable - trade Accounts payable and accruedexpenses Accounts payable – related parties - Deposits payable Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets - Capital expenditures Purchase of furniture and fixtures - Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Payments on convertible notes payable - Proceeds from notes payable - Proceeds from advances – related parties - Net cash provided by (used in) financing activities Net change in cash CASH AT BEGINNING PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest expense $ $ Deposits applied to sale of assets $ $ Development work in process reclassified to oil and gas properties $ - $ Common stock issued for convertible notes payable and accrued interest $ $ - See accompanying notes to consolidated financial statements. 4 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions of RegulationS-K. They do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements for the year ended December31, 2012 included in the Company’s Form 10-K. The interim unaudited consolidated financial statements should be read in conjunction with those consolidated financial statements included in the Form 10-K. In the opinion of management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the year ending December31, 2013. Accounting Estimates The preparation of the accompanying unaudited consolidated financial statements requires the use of estimates that affect the reported amounts of assets, liabilities, revenues, expenses and contingencies. These estimates include, but are not limited to, estimates related to revenue recognition, allowance for doubtful accounts, inventory valuation, tangible and intangible long-term asset valuation, obligations and commitments. Estimates are updated on an ongoing basis and are evaluated based on historical experience and current circumstances. Changes in facts and circumstances in the future may give rise to changes in these estimates which may cause actual results to differ from current estimates. Reclassifications Certain amounts in the prior period consolidated financial statements may have been reclassified to conform to the current period presentation. These reclassifications have no impact on net loss. Recent Accounting Pronouncements Management does not expect the impact of any other recently issued accounting pronouncements to have a material impact on its financial condition or results of operations. 2. HISTORY AND NATURE OF BUSINESS Xtreme Oil & Gas, Inc. (the “Company” formerly Xtreme Technologies, Inc.), a Nevada corporation formed on October 3, 2006 is organized to engage in the acquisition, operation and development of oil and natural gas properties located in Texas and the southeast region of the United States. Effective December 29, 2006, Xtreme Technologies, Inc., a then Washington corporation, acquired Emerald Energy Partners, Inc., (“Emerald”) a Nevada corporation, in exchange for the issuance of 7,960,000 shares of the Company’s common stock and changed the Company’s name to Xtreme Oil & Gas, Inc. (“Xtreme”). For accounting purposes this transaction was treated as an acquisition of Xtreme Technologies, Inc. and a re-capitalization of Emerald.Emerald is the accounting acquirer and the results of its operations carry over.Accordingly, the operations of Xtreme Technologies, Inc. were not carried over and were adjusted to $0 at the date of the merger. Recent Events On April 15, 2013, the Company entered into an agreement with Torchlight Energy, Inc. (“Torchlight”) related to Xtreme’s Kansas, or Smokey Hills, prospect and all of the Company’s properties in Oklahoma. Torchlight shall acquire one-half of the Company’s interest in the Smokey Hills prospect and assume the Company’s obligation to complete the first well drilled on the prospect plus additional costs previously billed to Xtreme by the operator. Torchlight will assume Xtreme’s obligation under its working interest in the prospect to drill the planned second well. With respect to the Oklahoma properties, the Company shall convey half of its working interest and all related equipment in the Lenhart well and shall acquire all of the Company’s interest in the Robinson and Hancock wells. Torchlight shall also acquire 90% of the Overriding Royalty Interest in the Company’s Salt Water Disposal Well and Facility, as defined, but such interest is junior to the interests of investors in the well. In its discretion, Torchlight will pay the cost to re-enter the Lenhart well. 5 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 2. HISTORY AND NATURE OF BUSINESS - continued These transactions provide the resources to develop further wells that working interest owners in the various prospects own. Payments to the Company, other than the $100,000 payable upon execution of the agreement, roughly total $1,200,000 depending upon certain costs assumed by Torchlight. The agreement also grants to Torchlight the option to acquire for $4,000,000 in Torchlight Common Stock the balance of the Company’s interest in the Smokey Hills prospect if the first well drilled reaches 300 barrels of equivalent per day. Torchlight also has the option to acquire the balance of the working interest in the Lenhart prospect for $1,000,000 in Torchlight Common Stock should that well reach 50 barrels of oil equivalent production per day. Both production goals must reach the level of defined production within 30 days of completion. The Company shall continue development opportunities of its largest prospect by asset valuation, the West Thrift Units. On March 28, 2013, the Company formed a committee to advise the Company with respect to the Torchlight transaction discussed above. The committee consists of three stockholders of the Company, Brandon Chabner, Keith Houser, and Ben Doherty. As part of the review of the Torchlight transaction, Torchlight had asked that Mr. McAndrew act as a consultant to Torchlight, necessitating a release by the Company of the Mr. McAndrew’s covenant not to compete with the Company. The committee approved that release. Accordingly, though Mr. McAndrew will remain the Company’s Chief Executive Officer and an employee of the Company, he will act as a consultant to Torchlight. Nature of Business Since its formation, the Company has been involved in the acquisition and management of fee mineral acreage and the exploration for and development of oil and natural gas properties, principally involving drilling wells located on the company’s mineral acreage.The Company’s mineral properties and other oil and natural gas interests are all located in the United States, primarily in Oklahoma, Kansas, and Texas. The majority of the Company’s oil and natural gas production is from its Texas wells for 2013 and 2012.Substantially all the Company’s oil and natural gas production is sold by the Company directly to independent purchasers. The Company from time to time sells or otherwise disposes of its interest in oil and natural gas properties as part of the normal course of business. 3. OIL AND NATURAL GAS PROPERTIES The Company has the following oil and natural gas properties: Oil and gas property: December 31, Additions Dispositions March 31, West Thrifty / Quita Field $ $ - $ - $ Texas 5 Star - - Quita Ellenberger Project - - Smoky Hill - Hancock/Robinson - - Lionheart - - Gotcheye SWD Project - - Total $ $ $ - $ Saltwater Disposal Property During the second quarter 2012, the Company began full time operations taking saltwater from multiple water hauling companies in the area. We acquired a 10% working interest from the ADA Energy Services and took over operations on May 29, 2012 in exchange for a 5 cent per barrel of water disposed fee payable upon collecting revenue from disposal customers. With Torchlight’s acquisition of our saltwater disposal well we do not anticipate additional saltwater disposal wells in the foreseeable future. 6 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 4. RELATED PARTY TRANSACTIONS AND NOTES PAYABLE Related Party Transactions During the three months ended March 31, 2013, a former director advanced $4,850 to the Company.As of March 31, 2013, the Company owed the director $105,943. Interest is accrued on these advances at the rate of 10% per annum. The advances and accrued interest are payable on demand and unsecured. On June 8, 2012, the Company owed an officer $464,000 for the acquisition of their working interest in the Saltwater Disposal Well (Gotcheye SWD) and $36,000 for the acquisition of their working interests in the Lionheart. See Note 8 for more details. During the three months ended March 31, 2013, the Company has made total payments of $12,500 towards the outstanding balance. These amounts are included in accounts payable – related parties on the consolidated balance sheet as of March 31, 2013. On June 8, 2012, the Company owed an officer $464,000 for the acquisition of their working interest in the Saltwater Disposal Well (Gotcheye SWD) and $36,000 for the acquisition of their working interests in the Lionheart. See Note 8 for more details. These amounts are included in accounts payable – related parties on the consolidated balance sheet as of March 31, 2013. On June 8, 2012, the Company owed an employee $80,000 for the acquisition of their working interest in the Saltwater Disposal Well (Gotcheye SWD) and $3,600 for the acquisition of their working interests in the Lionheart. See Note 8 for more details. These amounts are included in accounts payable – related parties on the consolidated balance sheet as of March 31, 2013. On June 8, 2012, the Company owed a former director $42,720 for the acquisition of their working interest in the Saltwater Disposal Well (Gotcheye SWD). These amounts are included in accounts payable – related parties on the consolidated balance sheet as of March 31, 2013. On June 11, 2012, a director loaned $50,000 to the Company. The loan is non-interest bearing and due on demand. The Company shall pay the director $5,000 for underwriting fees, charges and other payments on the maturity date if the Company’s financing is completed. On June 11, 2012, an officer loaned $200,000 to the Company. The loan is non-interest bearing and due on demand. The Company shall pay the officer $20,000 for underwriting fees, charges and other payments on the maturity date if the Company’s financing is completed. Notes Payable During the three months ended March 31, 2013, an investor loaned an additional $50,000 to the Company for the acquisition of Rick’s Transport Services business.There is no written agreement.The loan is non-interest bearing and due on demand.As of March 31, 2013, the Company owed this investor $100,000. During the three months ended March 31, 2013, an investor loaned $10,000 to the Company.There is no written loan agreement.The loan is non-interest bearing and due on demand. 5. CONVERTIBLE NOTES PAYABLE On September 12, 2011, the Company raised $2,360,000 in convertible notes.The notes bear an interest rate of 12% per annum and mature on September 12, 2013.Under the convertible note agreements, the lender has the right to convert all or any part of the outstanding and unpaid principal and interest into shares of the Company’s common stock; provided however, that in no event shall the lender be entitled to convert any portion of the notes that would result in the beneficial ownership by it and its affiliates to be more than 9.99% of the outstanding shares of the Company's common stock. The notes are convertible at a fixed conversion price of $0.28 per share.In addition, the Company issued warrants to acquire 6,810,269 shares of the Company’s common stock at a strike price of $0.28 per share.The warrants expire on September 12, 2016. The conversion price of the notes and warrants will be reduced in the event the Company issues or sells any shares of common stock less than the conversion price. The Company delayed scheduled payments on the convertible notes for the months from June 2012 through May 2013. This resulted in a default on the note agreement. Interest is being accrued at a rate of 18% as a result of the default. 7 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 6. DERIVATIVE INSTRUMENTS The Company’s debt or equity instruments may contain embedded derivative instruments, such as conversion options, which in certain circumstances may be required to be bifurcated from the associated host instrument and accounted for separately as a derivative instrument liability. The identification of, and accounting for, derivative instruments is complex.Our derivative instrument liabilities are re-valued at the end of each reporting period, with changes in the fair value of the derivative liability recorded as charges or credits to income, in the period in which the changes occur.For bifurcated conversion options that are accounted for as derivative instrument liabilities, we determine the fair value of these instruments using binomial option pricing model.That model requires assumptions related to the remaining term of the instrument and risk-free rates of return, our current Common Stock price and expected dividend yield, and the expected volatility of our Common Stock price over the life of the option. In connection with the issuance of the notes and warrants, the conversion features are accounted for as derivative liabilities at the date of issuance and adjusted to fair value through earnings at each reporting date, due to reset and conversion features. The conversion price will be reduced in the event the Company issues or sells any shares of common stock less than the conversion price. The fair value was estimated on the date of grant using a binomial option-pricing model using the following weighted-average assumptions: expected dividend yield of 0%; expected volatility of 290%; risk-free interest rate of 0.05% and an expected holding period of 24 months for the notes and 60 months for the warrants. The resulting values, at the date of issuance, were allocated to the proceeds received and applied as a discount to the face value of the notes and warrants.The Company recorded a derivative expense on the notes of $649,212 at inception and a further derivative expense on the warrants of $2,431,437 at inception. In regards to the September 12, 2011 notes, the Company recognized a derivative liability of $227,070 on December 31, 2012 and a change in fair value of $92,253 for the three months ended March 31, 2013, and redemptions of $244,213 for the three months ended March 31, 2013 resulting in a derivative liability of $75,110 at March 31, 2013. In regards to the September 12, 2011 warrants, the Company recognized a derivative liability of $178,403 on December 31, 2012 and a change in fair value of $132,049 for the three months ended March 31, 2013, resulting in a derivative liability of $46,354 at March 31, 2013. The following tables illustrate the fair value adjustments that were recorded related to the derivative financial instruments associated with the convertible debenture financings: Three months ended March 31, 2013 Derivative liability December 31, Fair Value Adjustments Redemptions March 31, Notes $ Warrants - $ 7. STOCKHOLDERS’ EQUITY Capital Structure The Company is authorized to issue up to 200,000,000 shares of common stock, $0.001 par value per share. The holders of the common stock do not have any preemptive right to subscribe for, or purchase, any shares of any class of stock. The Company is authorized to issue up to 49,999,000 shares of preferred stock, $0.001 par value per share of which none were issued and outstanding as of March 31, 2013. The Company has one class of Preferred Stock and Nontransferable Preferred Stock.The Nontransferable Preferred Stock, consisting of 1,000 shares, is all owned by Mr. McAndrew, the Company’s chief executive officer. 8 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 7. STOCKHOLDERS’ EQUITY - continued Common Stock In the first quarter of 2013, we issued 498,625 restricted shares of our common stock to consultants for services rendered to the Company valued at $13,937. In the first quarter of 2013, we issued 19,594,287 restricted shares of our common stock to various convertible note holders valued at $330,810 for the settlement of $264,851 of principal and $65,959 of accrued interest. 8. CONTINGENCIES On March 30, 2010, each of Baker Hughes, Pan American Drilling, Native American Drilling and other service providers began legal proceedings against us in Logan County District Court in Oklahoma demanding judgment for past due invoices in excess of $75,000.We have settled with all service providers in this suit and have come to agreement with Baker Hughes on a settlement. On June 8, 2012, the Company agreed to acquire a 9.255321%, before payout, working interest in the Saltwater Disposal well (Gotcheye SWD) from the KD Family, LLC for $464,000 and a 6.382980%, before payout, working interest in the Lionheart well for $36,000 from the NCAL, LLC.The KD Family, LLC and the NCAL, LLC are both owned by Mr. Nicholas DeVito, the Company’s chief operation officer.The saltwater disposal working interest was resold in June 2012 by the Company for $535,480. On June 8, 2012, the Company agreed to acquire a 9.255321%, before payout, working interest in the Saltwater Disposal well (Gotcheye SWD) from the WMDM Family Partnership for $464,000 and a 6.382980%, before payout, working interest in the Lionheart well for $36,000 from the WMDM Family Limited Partnership.The WMDM Family Limited Partnership is owned by wife of Mr. McAndrew’s, the Company’s chief executive officer.The saltwater disposal working interest was resold in June 2012 by the Company for $535,480. On June 8, 2012, the Company agreed to acquire a 1.595745%, before payout, working interest in the Saltwater Disposal well (Gotcheye SWD) from Ms. Phyllis Wingate for $80,000 and a 0.638298% working interest in the Lionheart well for $3,600 from Ms. Phyllis Wingate, our Corporate Secretary. The saltwater disposal working interest was resold in June 2012 by the Company for $92,300. 9. SUBSEQUENT EVENTS In the second quarter of 2013, we issued 95,214,407 free trading shares of our common stock valued at $913,804 to various convertible note holders converting outstanding principal and interest.The shares were valued at approximately $0.01 per share. In December 2012, we signed an agreement to acquire 90% of Rick’s Transport Services business to complement our saltwater disposal well business for $8,000,000 and 2,000,000 shares of restricted common stock.We engaged an investment bank to raise the funds for the acquisition.The agreement with Rick’s Transport Services expired on April 17, 2013 and was not renewed. On April 15, 2013, the Company entered into an agreement with Torchlight Energy, Inc. related to the Company’s Kansas, or Smokey Hills, prospect and all of the Company’s properties in Oklahoma. Torchlight shall acquire one-half of the Company’s interest in the Smokey Hills prospect and assume the Company’s obligation to complete the first well drilled on the prospect plus additional costs previously billed to Xtreme by the operator. Torchlight will assume Xtreme’s obligation under its working interest in the prospect to drill the planned second well. With respect to the Oklahoma properties, the Company shall convey half of its working interest and all related equipment in the Lenhart well and shall acquire all of the Company’s interest in the Robinson and Hancock wells. Torchlight shall also acquire 90% of the Overriding Royalty Interest in the Company’s Salt Water Disposal Well and Facility, as defined, but such interest is junior to the interests of investors in the well. In its discretion, Torchlight will pay the cost to re-enter the Lenhart well. These transactions provide the resources to develop further wells that working interest owners in the various prospects own. 9 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 9. SUBSEQUENT EVENTS - continued Payments to the Company, other than the $100,000 payable upon execution of the agreement, roughly total $1,200,000 depending upon certain costs assumed by Torchlight. The agreement also grants to Torchlight the option to acquire for $4,000,000 in Torchlight Common Stock the balance of the Company’s interest in the Smokey Hills prospect if the first well drilled reaches 300 barrels of equivalent per day. Torchlight also has the option to acquire the balance of the working interest in the Lenhart prospect for $1,000,000 in Torchlight Common Stock should that well reach 50 barrels of oil equivalent production per day. Both production goals must reach the level of defined production within 30 days of completion. The Company shall continue development opportunities of its largest prospect by asset valuation, the West Thrift Units. On March 28, 2013, the Company formed a committee to advise the Company with respect to the Torchlight transaction discussed above. The committee consists of three stockholders of the Company, Brandon Chabner, Keith Houser, and Ben Doherty. As part of the review of the Torchlight transaction, Torchlight had asked that Mr. McAndrew act as a consultant to Torchlight, necessitating a release by the Company of the Mr. McAndrew’s covenant not to compete with the Company. The committee approved that release. Accordingly, though Mr. McAndrew will remain the Company’s Chief Executive Officer and an employee of the Company, he will act as a consultant to Torchlight. On May 6, 2013, we entered into a Letter of Intent to sell the Texas oil properties including Xtreme Operating Co., LLC to Heritage Oil & Gas.We closed on the sale of Xtreme Operating Co., LLC on May 20, 2013.The sale of the Texas oil properties will be completed upon execution of final documents and shareholder approval. In the second quarter of 2013, we agreed to issue 3,572,000 shares of our preferred stock to six related and unrelated parties in exchange for full mutual releases and extinguishment of $3,572,000 in liabilities owed to these individuals. The shares of preferred stock convert into common stock at $0.01 per share (subject to any stock split the Company’s Board of Directors approves) and have a par value of $0.001. The Company may seek to increase its authorized capital to effect the transaction. 10 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. SAFE HARBOR STATEMENT This Quarterly Report on Form 10-Q (the “Report”) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Discussions containing such forward-looking statements may be found in Part I. Items 2 and 3 hereof, as well as within this Report generally. All statements, other than statements of historical facts, concerning, among other things, planned capital expenditures, potential increases in oil and natural gas production, the number and location of wells to be drilled in the future, future cash flows and borrowings, pursuit of potential acquisition opportunities, our financial position, business strategy and other plans and objectives for future operations, are forward-looking statements. These forward-looking statements are identified by their use of terms and phrases such as “may,” “expect,” “estimate,” “project,” “plan,” “believe,” “intend,” “achievable,” “anticipate,” “will,” “continue,” “potential,” “should,” “could” and similar terms and phrases. Although we believe that the expectations reflected in these forward-looking statements are reasonable, they do involve certain assumptions, risks and uncertainties. Actual results could differ materially from those anticipated in these forward-looking statements. One should consider carefully the statements under the “Risk Factors” section of our Annual Report on Form 10-K filed with the SEC (the “Form-10K”), which describe factors that could cause our actual results to differ from those anticipated in the forward-looking statements, including, but not limited to, the following factors: · our ability to successfully develop our undeveloped acreage primarily held in Texas; · volatility in commodity prices for oil and natural gas; · the possibility that the industry may be subject to future regulatory or legislative actions (including any additional taxes and changes in environmental regulation); · the presence or recoverability of estimated oil and natural gas reserves and the actual future production rates and associated costs; · the potential for production decline rates for our wells to be greater than we expect; · our ability to generate sufficient cash flow from operations, borrowings or other sources to enable us to fully develop our undeveloped acreage positions; · our ability to replace oil and natural gas reserves; · environmental risks; · drilling and operating risks; · exploration and development risks; · competition, including competition for acreage in resource-style areas; · management’s ability to execute our plans to meet our goals; · our ability to retain key members of senior management and key technical employees; · our ability to obtain goods and services, such as drilling rigs and tubulars, and access to adequate gathering systems and pipeline take-away capacity, necessary to execute our drilling program; · our ability to secure firm transportation for natural gas we produce and to sell natural gas at market prices; · general economic conditions, whether internationally, nationally or in the regional and local market areas in which we do business, may be less favorable than expected, including the possibility that the economic recession and credit crisis in the United States will be prolonged, which could adversely affect demand for oil and natural gas and make it difficult to access financial markets; · continued hostilities in the Middle East and other sustained military campaigns or acts of terrorism or sabotage; and · other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our business, operations or pricing. Finally, our future results will depend upon various other risks and uncertainties, including, but not limited to, those detailed in the section entitled “Risk Factors” included in the Form 10-Q. All forward-looking statements are expressly qualified in their entirety by the cautionary statements in this paragraph and elsewhere in this document. Other than as required under the securities laws, we do not assume a duty to update these forward-looking statements, whether as a result of new information, subsequent events or circumstances, changes in expectations or otherwise. 11 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. - continued Overview Xtreme Oil & Gas, Inc. is an independent energy company focused on the acquisition, development, ownership, operation and investment in energy-related businesses and assets, including, without limitation, the acquisition, exploration and development of natural gas and crude oil, and other related businesses which management believes have potential for improved production rates and resulting income by application of both conventional and non-conventional improvement and enhancement techniques. As of March 31, 2013 we own working interests in over 10,000 acres of oil and gas leases in Kansas, Texas and Oklahoma that now include 10 gross producing wells and 55 gross non-producing wells. Xtreme plans to pursue continued sales of its properties while potentially retaining non-operated interests that may produce future cash flows. During the first quarter 2013, the Saltwater Disposal well project was placed back into full time operations. Our revenues are derived from the sale of oil and gas products and sale of interests, principally in drilling programs. In 2008 we derived a small amount of revenue from contract drilling on one project, the Oil Creek, but have no plans to engage in contract drilling in the future. When we sell working interests in our leases, we maintain a deposits payable liability and recognize revenue as the development related to the working interest is completed. After completion, costs incurred to maintain wells and related equipment and lease and well operating costs are charged to expense as incurred. We have been an operating company since 2006 with the acquisition of Emerald Energy and have had revenues from operations for more than four years. Results of Operations. For the Three months Ended March 31, 2013 compared to 2012 Revenues For the three months ended March 31, 2013, revenue was $48,964 a decrease of $842,886 from $891,850 for the three months ended March 31, 2012. Decrease in revenue was due primarily to the oil properties being shut downsince mid-2012. Oil and gas revenues are principally from the Saltwater Disposal project. The decline is also attributable to the fact that in the earlier period we sold working interests in various prospects we held, sales that did not occur in the period ending March 31, 2013. Expenses Oil production costs for the three months ended March 31, 2013 totaled $459, a decrease of $11,224 from $11,683 for the three months ended March 31, 2012. The decrease is due to reduced production activity on all of our properties. General and administrative expenses totaled $243,682 for the three months ended March 31, 2013, a decrease of $166,568, from $410,250 for the three months ended March 31, 2012. These general and administrative expense differences are largely driven by reduced costs of professional services during the three months ended March 31, 2013. Loss on disposal of properties totaled $0 for the three months ended March 31, 2013, a decrease of $20,364, from $20,364 for the three months ended March 31, 2012. Other Income/(Expense) Other income and expense are largely driven by our debt offering in September 2011.Total other income for the three months ended March 31, 2013 was $21,714 an increase of $616,754 from total other expense of $595,040 for the three months ended March 31, 2012.This decrease was entirely due to a reduction in charges for derivative liabilities related to our September 2011 debt offering. 12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. - continued Net loss For the three months ended March 31, 2013, we had a net loss of $174,103 compared to a net loss of $254,962 for three months ended March 31, 2012. This decrease in net loss was due primarily to non-cash derivative expense related of convertible debt instruments during the period ended March 31, 2013. Liquidity and Capital Resources Our plan has been for our field operations to provide sufficient liquidity for daily operating capital and further development. We have also sold working interests in our properties and incurred debt to also provide capital to acquire properties and develop them when the cash flow from those operations would sustain our operations and provide for growth. Currently all of our properties need additional capital to develop, and we have failed to make payments on indebtedness incurred in September 2011, indebtedness in which we are in default. In need of capital to develop properties and expand, in June 2012 we pursued several funding opportunities based on the belief that the assets owned, if developed, would satisfy our current operating and development needs and provide for our growth.We are currently pursuing sales of our properties and conversions from debt to equity to reduce our debt. Financing Plans Cash flow used by operations was $62,362 for the three months ending March 31, 2013. Cash flow used in investing activities was $28,105 for the three months ended March 31, 2013. Cash flow provided by financing activities was $64,850 for the three months ended March 31, 2013. Deposits payable at March 31, 2013 include $335,000 for the Smoky Hill Two well Project in process at March 31, 2013. We expect this project to complete during the second quarter at which time these liabilities will be removed from the balance sheet. Convertible notes payable are presented net of debt discount. Principal balance at March 31, 2013 was $1,485,764. The Company delayed scheduled payments on the convertible notes for the months beginning June 2012 to December 2012. This resulted in a default on the note agreement. Interest is being accrued at a rate of 18% as a result of the default. A significant amount of the convertible notes outstanding converted subsequent to March 31, 2013, and we are pursuing the conversion of all such notes that remain outstanding. The Company may seek to increase its authorized capital to effect the transaction. Our cash requirements, mostly for corporate expenses, are projected to be approximately $80,000 per month or $960,000 for the next 12 months, and our drilling activity has been funded from drilling programs. As of March 31, 2013, we are unable to determine whether we will generate sufficient cash from our oil and gas operations to fund our operations for the next twelve months. Revenue from existing oil production is non-existent on a monthly basis, and we cannot predict whether our cash flows from the future sales of assets and debt conversions into equity will be sufficient to meet our monthly cash requirements. To continue with our business plan including the funding of operations, we expect to continue selling properties and converting debt to equity. To that end we have entered into an agreement, effective April, 15, 2013 related to the sale of our Kansas and Oklahoma properties.See Notes to Consolidated Financial Statements, Note9, Subsequent Events. We have substantial indebtedness to officers and directors of our company and have agreed to convert that indebtedness to a preferred stock in the subsequent conversion into restricted common stock. If required, our ability to obtain additional financing from other sources also depends on many factors beyond our control, including the state of the capital markets and the prospects for business growth. The necessary additional financing may not be available or may be available only on terms that would result in excessive further dilution to the current owners of our common stock or at unreasonable costs of capital. 13 ITEM 4. Controls and Procedures As of the end of the quarter ended March 31, 2013, our Chief Executive Officer, Willard G. McAndrew, and Chief Financial Officer, Roger Wurtele, with the participation of our Chief Operating Officer, reviewed our disclosure controls and procedures pursuant to Exchange Act Rule 13a-15(e). Based upon our evaluation, the Chief Executive Officer and the Chief Financial Officer believe that, as of the end of the period covered by this report our disclosure controls and procedures are effective at the reasonable assurance level to ensure that information required to be included in this report is (i) accumulated and communicated to our management, including the Chief Executive Officer and the Chief Financial Officer and (ii) recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures, no matter how well designed and implemented, can provide only reasonable assurance of achieving an entity’s disclosure objectives. The likelihood of achieving such objectives is affected by limitations inherent in disclosure controls and procedures. These include the fact that human judgment in decision-making can be faulty and that breakdowns in internal control can occur because of human failures such as simple errors, mistakes or intentional circumvention of the established processes. Changes in Internal Control over Financial Reporting There have been no significant changes in our internal controls or other factors during the fiscal quarter ended March 31, 2013 that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. 14 PART II – OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS On March 30, 2010, each of Baker Hughes, Pan American Drilling, Native American Drilling and other service providers began legal proceedings against us in Logan County District Court in Oklahoma demanding judgment for past due invoices in excess of $75,000.We have settled with all service providers in this suit and have come to agreement with Baker Hughes on a settlement. ITEM 2. RECENT SALES OF UNREGISTERED SECURITIES We sold and issued the unregistered securities described below. We believe that each of the securities transactions described below was exempt from the registration requirements of the Securities Act pursuant to Section 4(2) as a transaction not involving any public offering and Regulation D promulgated under the Securities Act of 1933. In each case, the number of investors was limited, the investors were either all accredited and/or otherwise qualified, had access to material information about the issuer, and restrictions were placed on the resale of the securities sold. Shares issued for Cash In the three months ended March 31, 2013, we did not sell any shares to investors for cash. Shares issued for Services In the three months ended March 31, 2013, we issued 498,635 restricted shares of our common stock to consultants valued at $13,937. Shares issued upon conversion of Notes In the second quarter of 2013, we issued 95,214,407 restricted shares of our common stock valued at $913,804 to various convertible note holders for settlement principal and interest. We believe that each of the securities transactions described below was exempt from the registration requirements of the Securities Act pursuant to Section 4(2) as a transaction not involving any public offering and Regulation D promulgated under the Securities Act of 1933. In each case, the number of investors was limited, the investors were either all accredited and/or otherwise qualified, had access to material information about the issuer, and restrictions were placed on the resale of the securities sold. ITEM 5. OTHER INFORMATION With respect to certain transactions with Torchlight Energy, Inc. See Notes to Consolidated Financial Statements, Note 9, Subsequent Events. On May 2, 2013, we entered into a letter of intent with Heritage Oil and Gas, Inc., (“Heritage”) to sell, subject to shareholder approval, for $325,000 cash and a one-eighth overriding royalty interest, our West Thrifty/Quita properties in Texas.The letter of intent requires Heritage to carry our existing working interest owners to the tanks with an ogligation to drill and develop the property in a timely manner.We have sold to Heritage for $50,000 our Texas operating company. 15 ITEM 6. EXHIBITS Exhibit No.
